Citation Nr: 9921353	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty for training from March to July 
1983 and on active duty from November 1990 to July 1991.  This 
case was remanded by the Board of Veterans' Appeals (Board) in 
November 1998 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, for a personal hearing before a 
traveling member of the Board sitting at the RO in Cleveland, 
Ohio.  A hearing was scheduled for April 13, 1999, but the 
veteran failed to appear.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable disposition 
of the claim has been obtained.

2.  The veteran has a back disability which originated in 
service.


CONCLUSION OF LAW

Back disability was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for disability diagnosed after service discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

The veteran contends that he has a chronic back disability due to 
trauma sustained during his service as a truck driver in the 
Persian Gulf in 1991.  

Service medical records for the veteran's service from November 
1990 to July 1991 are apparently incomplete.  The available 
records for this period of service are negative for evidence of 
back disability.  The report of an April 1991 examination for 
separation shows that the veteran's back was not examined.

VA outpatient records show that when the veteran was seen in July 
1996, he reported a history of back problems since serving in the 
Persian Gulf in 1990 or 1990 and riding in a truck on bumpy 
roads.  The assessment was recurrent back strain since the 
original episode during the veteran's Persian Gulf service.  

On VA examination in June 1997, the veteran said that he 
developed back problems while in Desert Storm in February 1991.  
The diagnoses were residuals of back injury with mild flattening 
of the lordotic curve and muscle tightness and tenderness in the 
thoracic paravertebral muscles on the right.  On separate 
orthopedic examination in June 1997, the diagnoses were muscle 
strain of the thoracic spine and normal cervical and lumbosacral 
spine examination.  X-rays of the spine were interpreted as 
showing minimal biconcave deformity of some of the lower dorsal 
vertebral bodies.

Although the available service medical records do not document 
the presence of any back injury or disorder, the available 
service medical records are apparently incomplete and the 
examination for separation did not include an examination of the 
veteran's back.  The history provided by the veteran in July 1996 
of back problems dating back to his Persian Gulf service appears 
to have been provided for clinical purposes rather than 
compensation purposes since the veteran's claim for service 
connection for back disability was filed subsequent to July 1996.  
The July 1996 VA outpatient record and the June 1997 VA 
examination report link the veteran's current back disability to 
his period of service.  Therefore, the Board is satisfied that 
the evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
warranted for back disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for back disability is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

